 

Exhibit 10.3

 

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

 

                THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this
“Agreement”), dated as of October 3, 2012, is made and entered into by and among
RLJ Acquisition, Inc., a Nevada corporation (“RLJ Acquisition”), RLJ
Entertainment, Inc., a Nevada corporation (the “Company”), JH Partners, LLC, as
the JH Representative (the “JH Representative”), JH Partners Evergreen Fund, LP
(“JH I”), JH Investment Partners III, LP (“JH II”) and JH Investment Partners GP
Fund III, LLC (“JH III” and, together with JH I and JH II, the “JH Parties”),
Drawbridge Special Opportunities Fund LP (“Fortress”), Miguel Penella
(“Penella”), the shareholders of Acorn Media Group, Inc. listed on the attached
Exhibit A (collectively, the “Acorn Shareholders”), Peter Edwards, as the Acorn
Representative (the “Acorn Representative”), RLJ SPAC Acquisition, LLC, a
Delaware limited liability company (the “Sponsor”), William S. Cohen (“Cohen”)
and Morris Goldfarb (“Goldfarb” and, together with Cohen, the Sponsor, Penella,
the Acorn Shareholders, Fortress, the JH Parties, and any person or entity who
hereafter becomes a party to this Agreement pursuant to Section 5.2 of this
Agreement, a “Holder” and collectively the “Holders”).

 

RECITALS

 

                WHEREAS, RLJ Acquisition entered into a Subscription Agreement
(the “Founder Shares Purchase Agreement”), dated as of November 18, 2010, with
each of the Sponsor, Cohen and Goldfarb, pursuant to which the Sponsor, Cohen
and Goldfarb purchased an aggregate of 3,593,750 shares (the “Founder Shares”)
of RLJ Acquisition’s common stock, par value $0.001 per share (the “RLJ
Acquisition Common Stock”); and

 

                WHEREAS, RLJ Acquisition and the Sponsor entered into a
Subscription Agreement, dated as of December 2, 2010, pursuant to which the
Sponsor purchased warrants entitling the Sponsor to purchase an aggregate of
6,666,667 shares of RLJ Acquisition Common Stock in a private placement
transaction that occurred simultaneously with the closing of RLJ Acquisition’s
initial public offering (collectively, the “Sponsor Warrants”); and

 

                WHEREAS, on February 22, 2011, RLJ Acquisition and the Sponsor,
Cohen and Goldfarb (collectively, the “Founders”) entered into a registration
rights agreement (the “Original Agreement”) pursuant to which RLJ Acquisition
granted the Founders certain registration rights with respect to certain
securities of RLJ Acquisition; and

 

                WHEREAS, RLJ Acquisition entered into an Agreement and Plan of
Merger with Image Entertainment, Inc. on April 2, 2012 (the “Merger Agreement”),
pursuant to which the Founder Shares outstanding on the date of the closing of
the transactions contemplated by the Merger Agreement (the “Merger Transaction”)
will be converted into an equal number of shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”) and the Sponsor Warrants
outstanding on the date of the closing of the transactions contemplated by the
Merger Agreement will be converted into warrants to purchase an equal number of
shares of Common Stock; and

 

 

 

 

                WHEREAS, on February 28, 2011, RLJ Acquisition and Continental
Stock Transfer & Trust Company, as Warrant Agent entered into a Warrant
Agreement, as such Warrant Agreement has been assigned, assumed and amended
pursuant to that certain Assignment, Assumption and Amendment Agreement, dated
as of the date hereof, among RLJ Acquisition, the Company and Continental Stock
Transfer & Trust Company (as so assigned, assumed and amended, the “Warrant
Agreement”)”, pursuant to which, among other things, Fortress shall receive
certain warrants to purchase Common Stock in connection with the closing of the
Merger Transaction; and

 

                WHEREAS, RLJ Acquisition entered into a Preferred Stock Purchase
Agreement with, among others, the JH Parties on April 2, 2012, as amended (the
“Preferred Stock Purchase Agreement”), pursuant to which RLJ Acquisition agreed
to grant to the JH Parties certain registration rights with respect to the
shares of Common Stock to be received by the JH Parties pursuant to the Merger
Agreement and the Preferred Stock Purchase Agreement; and

 

                WHEREAS, RLJ Acquisition entered into a Stock Purchase Agreement
with, among others, the shareholders of Acorn Media Group, Inc. on April 2,
2012, as amended (the “Acorn Purchase Agreement”), pursuant to which RLJ
Acquisition agreed to grant to the shareholders of Acorn Media Group, Inc.
certain registration rights with respect to the shares of Common Stock to be
received by them pursuant to the Acorn Purchase Agreement; and

 

                WHEREAS, RLJ Acquisition, the Company, the JH Parties and the
Holders desire to amend and restate the Original Agreement in its entirety in
the form set forth below, pursuant to which the Company shall grant the Holders
and the JH Parties certain registration rights with respect to certain
securities of the Company, as set forth in this Agreement.

 

                NOW, THEREFORE, in consideration of the representations,
covenants and agreements contained herein, and certain other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

                1.1 Definitions. The terms defined in this Article I shall, for
all purposes of this Agreement, have the respective meanings set forth below:

 

                “Acorn Purchase Agreement” shall have the meaning given in the
Recitals hereto.

 

                “Acorn Representative” shall have the meaning given in the
Preamble.

 

                “Acorn Shareholders” shall have the meaning given in the
Preamble.

 

2

 

 

                “Adverse Disclosure” shall mean any public disclosure of
material non-public information, which disclosure, in the good faith judgment of
the Chief Executive Officer or principal financial officer of the Company, after
consultation with counsel to the Company, (i) would be required to be made in
any Registration Statement or Prospectus in order for the applicable
Registration Statement or Prospectus not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein (in the case of any prospectus and any preliminary prospectus,
in the light of the circumstances under which they were made) not misleading,
(ii) would not be required to be made at such time if the Registration Statement
were not being filed, and (iii) the Company has a bona fide business purpose for
not making such information public.

 

                “Agreement” shall have the meaning given in the Preamble.

 

                “Board” shall mean the Board of Directors of the Company.

 

                “Cohen” shall have the meaning given in the Preamble.

 

                “Commission” shall mean the Securities and Exchange Commission.

 

                “Common Stock” shall have the meaning given in the Recitals
hereto.

 

                “Company” shall have the meaning given in the Preamble.

 

                “Demand Registration” shall have the meaning given in subsection
2.1.1.

 

                “Demanding Holder” shall have the meaning given in subsection
2.1.1.

 

                “Exchange Act” shall mean the Securities Exchange Act of 1934,
as it may be amended from time to time.

 

                “Form S-1” shall have the meaning given in subsection 2.1.1.

 

                “Form S-3” shall have the meaning given in subsection 2.3.

 

                “Fortress” shall have the meaning given in the Preamble.

 

                “Founder Shares” shall have the meaning given in the Recitals
hereto.

 

                “Founder Shares Purchase Agreement” shall have the meaning given
in the Recitals hereto.

 

                “Founder Lock-up Period” shall mean, with respect to the Founder
Shares, the period ending on the earlier to occur of (A) one year after the
completion of the transactions contemplated by the Merger Agreement or earlier
if, subsequent to the completion of the transactions contemplated by the Merger
Agreement, the last sales price of the Common Stock equals or exceeds $12.00 per
share (as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for one period of 20 trading days within any
30-trading day period commencing at least 150 days after completion of the
transactions contemplated by the Merger Agreement or (B) the consummation by the
Company of any subsequent liquidation, merger, stock exchange or other similar
transaction, which results in all of the Company’s stockholders having the right
to exchange their shares of the Common Stock for cash, securities or other
property.

 

3

 

 

                “Founders” shall have the meaning given in the Recitals hereto.

 

                “Goldfarb” shall have the meaning given in the Preamble.

 

                “Holders” shall have the meaning given in the Preamble.

 

                “JH I” shall have the meaning given in the Preamble.

 

                “JH II” shall have the meaning given in the Preamble.

 

                “JH III” shall have the meaning given in the Preamble.

 

                “JH Parties” shall have the meaning given in the Preamble.

 

                “JH Representative” shall have the meaning given in the
Preamble.

 

                “Maximum Number of Securities” shall have the meaning given in
subsection 2.1.4.

 

                “Merger Agreement” shall have the meaning given in the Recitals
hereto.

 

                “Merger Date” shall mean the date of the consummation of the
transactions contemplated by the Merger Agreement.

 

                “Merger Transaction” shall have the meaning given in the
Preamble.

 

                “Misstatement” shall mean an untrue statement of a material fact
or an omission to state a material fact required to be stated in a Registration
Statement or Prospectus or necessary to make the statements in a Registration
Statement or Prospectus not misleading.

 

                “Original Agreement” shall have the meaning given in the
Recitals hereto.

 

                “Penella” shall have the meaning given in the Preamble.

 

                “Piggyback Registration” shall have the meaning given in
Section 2.2.1.

 

                “Preferred Stock Purchase Agreement” shall have the meaning
given in the Recitals hereto.

 

4

 

 

                “Prospectus” shall mean the prospectus included in any
Registration Statement, as supplemented by any and all prospectus supplements
and as amended by any and all post-effective amendments and including all
material incorporated by reference in such prospectus.

 

                “Registrable Security” shall mean (a) the Founder Shares,
(b) the Sponsor Warrants (including any shares of the Common Stock issued or
issuable upon the exercise of any such Sponsor Warrants), (c) any outstanding
shares of the Common Stock (including the shares of Common Stock issued to the
JH Parties pursuant to the Merger Agreement and the Preferred Stock Purchase
Agreement and the Common Stock issued to Miguel Penella and the Acorn
Shareholders pursuant to the Acorn Purchase Agreement) or any other equity
security (including the warrants to purchase shares of Common Stock issued to
the JH Parties pursuant to the Preferred Stock Purchase Agreement and the
warrants issued to Miguel Penella and the Acorn Shareholders pursuant to the
Acorn Purchase Agreement and the warrants issued to Fortress pursuant to the
Warrant Agreement, and including any shares of the Common Stock issued or
issuable upon the exercise of such warrants or any other equity security) held
by a Holder as of the date of this Agreement, (d) any shares of the Common Stock
issued or issuable as payment of accrued interest on promissory notes issued by
the Company to a JH Party as of the date of this Agreement, (e) any equity
securities (including the shares of the Common Stock issued or issuable upon the
exercise of any such equity security) of the Company issuable upon conversion of
any working capital loans made to the Company by a Holder, and (f) any other
equity security of the Company issued or issuable with respect to any such share
of the Common Stock by way of a stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or
reorganization; provided, however, that, as to any particular Registrable
Security, such securities shall cease to be Registrable Securities when:
(a) other than with respect to Registrable Securities held by either (x) an
“affiliate” (as that term is defined in Rule 144 promulgated under the
Securities Act) of the Company or (y) the Sponsor, a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred, disposed
of or exchanged in accordance with such Registration Statement; (b) such
securities shall have been otherwise transferred, new certificates for such
securities not bearing a legend restricting further transfer shall have been
delivered by the Company and subsequent public distribution of such securities
shall not require registration under the Securities Act; (c) such securities
shall have ceased to be outstanding; (d) such securities have been sold to, or
through, a broker, dealer or underwriter in a public distribution or other
public securities transaction; or (e) other than with respect to securities held
by either (x) any “affiliate” (as that term is defined in Rule 144 promulgated
under the Securities Act) of the Company that is a Holder hereunder or (y) the
Sponsor, such securities become eligible for resale pursuant to Rule 144
promulgated under the Securities Act (assuming all warrants are exercised by
“cashless exercise” as provided in the warrants), as reasonably determined by
the Company, upon the advice of counsel to the Company.

 

                “Registration” shall mean a registration effected by preparing
and filing a registration statement or similar document in compliance with the
requirements of the Securities Act, and the applicable rules and regulations
promulgated thereunder, and such registration statement becoming effective.

 

5

 

 

                “Registration Expenses” shall mean the out-of-pocket expenses of
a Registration, including, without limitation, the following:

 

                           (A) all registration and filing fees (including fees
with respect to filings required to be made with the Financial Industry
Regulatory Authority) and any securities exchange on which the Common Stock is
then listed;

 

                           (B) fees and expenses of compliance with securities
or blue sky laws (including reasonable fees and disbursements of counsel for the
Underwriters in connection with blue sky qualifications of Registrable
Securities);

 

                           (C) printing, messenger, telephone and delivery
expenses;

 

                           (D) reasonable fees and disbursements of counsel for
the Company;

 

                           (E) reasonable fees and disbursements of all
independent registered public accountants of the Company incurred specifically
in connection with such Registration; and

 

                           (F) reasonable fees and expenses of one (1) legal
counsel selected by the majority-in-interest of the Demanding Holders initiating
a Demand Registration to be registered for offer and sale in the applicable
Registration.

 

                “Registration Statement” shall mean any registration statement
that covers the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus included in such registration statement,
amendments (including post-effective amendments) and supplements to such
registration statement, and all exhibits to and all material incorporated by
reference in such registration statement.

 

                “Requesting Holder” shall have the meaning given in subsection
2.1.1.

 

                “RLJ Acquisition” shall have the meaning given in the Preamble.

 

                “RLJ Acquisition Common Stock” shall have the meaning given in
the Recitals hereto.

 

                “Securities Act” shall mean the Securities Act of 1933, as
amended from time to time.

 

                “Sponsor” shall have the meaning given in the Recitals hereto.

 

                “Sponsor Warrants” shall have the meaning given in the Recitals
hereto.

 

                “Sponsor Lock-up Period” shall mean, with respect to the Sponsor
Warrants and any of the Common Stock issued or issuable upon the exercise or
conversion of such Sponsor Warrants, the period ending 30 days after the
completion of the transactions contemplated by the Merger Agreement.

 

6

 

 

                “Underwriter” shall mean a securities dealer who purchases any
Registrable Securities as principal in an Underwritten Offering and not as part
of such dealer’s market-making activities.

 

                “Underwritten Registration” or “Underwritten Offering” shall
mean a Registration in which securities of the Company are sold to an
Underwriter in a firm commitment underwriting for distribution to the public.

 

                “Warrant Agreement” shall have the meaning given in the
Preamble.

 

ARTICLE II

REGISTRATIONS

 

                2.1 Demand Registration.

 

                                2.1.1 Request for Registration. Subject to the
provisions of subsection 2.1.4 and Section 2.4 hereof, at any time and from time
to time on or after the Merger Date, the Holders of (i) at least twenty-five
percent (25%) of the then outstanding number of Registrable Securities or (ii)
Registrable Securities in an amount equal to or greater than ten million dollars
$10,000,000 based on the closing sale price of the Common Stock on the business
day immediately prior to the demand (the “Demanding Holders”) may make a written
demand for Registration of at least fifteen percent (15%) of the then
outstanding number of Registrable Securities, which written demand shall
describe the amount and type of securities to be included in such Registration
and the intended method(s) of distribution thereof (such written demand a
“Demand Registration”). The Company shall, within ten (10) days of the Company’s
receipt of the Demand Registration, notify, in writing, all other Holders of
Registrable Securities (or, in the case of any of the (x) JH Parties, the JH
Representative, or (y) the Acorn Shareholders, the Acorn Representative) of such
demand, and each Holder of Registrable Securities who thereafter wishes to
include all or a portion of such Holder’s Registrable Securities in a
Registration pursuant to a Demand Registration (each such Holder that includes
all or a portion of such Holder’s Registrable Securities in such Registration, a
“Requesting Holder”) shall so notify the Company, in writing, within five
(5) days after the receipt by the Holder (or, in the case of any of the (x) JH
Parties, the JH Representative, or (y) the Acorn Shareholders, the Acorn
Representative) of the notice from the Company. Upon receipt by the Company of
any such written notification from a Requesting Holder(s) to the Company, such
Requesting Holder(s) shall be entitled to have their Registrable Securities
included in a Registration pursuant to a Demand Registration and the Company
shall effect, as soon thereafter as practicable, but not more than forty five
(45) days immediately after the Company’s receipt of the Demand Registration,
the Registration of all Registrable Securities requested by the Demanding
Holders and Requesting Holders pursuant such the Demand Registration. Under no
circumstances shall the Company be obligated to effect more than an aggregate of
three (3) Registrations pursuant to a Demand Registration under this subsection
2.1.1 with respect to any or all Registrable Securities; provided, however, that
a Registration shall not be counted for such purposes (i) unless a Form S-1 or
any similar long-form registration statement that may be available at such time
(“Form S-1”) has become effective and all of the Registrable Securities
requested by the Requesting Holders to be registered on behalf of the Requesting
Holders in such Form S-1 Registration have been sold, in accordance with
Section 3.1 of this Agreement and (ii) with respect to (a) the JH Parties unless
a JH Party is a Demanding Holder or a Requesting Holder or (b) the Acorn
Shareholders unless an Acorn Shareholder is a Demanding Holder or a Requesting
Holder, or (c) with respect to the Sponsor, unless the Sponsor is a Demanding
Holder or a Requesting Holder. Notwithstanding anything herein to the contrary,
no Holder (other than the Sponsor) shall have the right to be a Demanding Holder
hereunder until (x) with respect to any Demand Registration on Form S-1, the
first anniversary of the closing of the Merger Transaction or (y) with respect
to any Demand Registration on Form S-3, if available, the nine month anniversary
of the closing of the Merger Transaction.

 

7

 

 

                                2.1.2 Effective Registration. Notwithstanding
the provisions of subsection 2.1.1 above or any other part of this Agreement, a
Registration pursuant to a Demand Registration shall not count as a Registration
unless and until (i) the Registration Statement filed with the Commission with
respect to a Registration pursuant to a Demand Registration has been declared
effective by the Commission and (ii) the Company has complied with all of its
obligations under this Agreement with respect thereto; provided, further, that
if, after such Registration Statement has been declared effective, an offering
of Registrable Securities in a Registration pursuant to a Demand Registration is
subsequently interfered with by any stop order or injunction of the Commission,
federal or state court or any other governmental agency the Registration
Statement with respect to such Registration shall be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Holders initiating such Demand Registration thereafter
affirmatively elect to continue with such Registration and accordingly notify
the Company in writing, but in no event later than five (5) days, of such
election; provided, further, that the Company shall not be obligated or required
to file another Registration Statement until the Registration Statement that has
been previously filed with respect to a Registration pursuant to a Demand
Registration becomes effective or is subsequently terminated.

 

                                2.1.3 Underwritten Offering. Subject to the
provisions of subsection 2.1.4 and Section 2.4 hereof, if a majority-in-interest
of the Demanding Holders so advise the Company as part of their Demand
Registration that the offering of the Registrable Securities pursuant to such
Demand Registration shall be in the form of an Underwritten Offering, then the
right of such Demanding Holder or Requesting Holder (if any) to include its
Registrable Securities in such Registration shall be conditioned upon such
Holder’s participation in such Underwritten Offering and the inclusion of such
Holder’s Registrable Securities in such Underwritten Offering to the extent
provided herein. All such Holders proposing to distribute their Registrable
Securities through an Underwritten Offering under this subsection 2.1.3 shall
enter into an underwriting agreement in customary form with the Underwriter(s)
selected for such Underwritten Offering by the majority-in-interest of the
Demanding Holders initiating the Demand Registration.

 

8

 

 

                                2.1.4 Reduction of Underwritten Offering. If the
managing Underwriter or Underwriters in an Underwritten Registration pursuant to
a Demand Registration, in good faith, advises the Company, the Demanding Holders
and the Requesting Holders (if any) (or, in the case of any of the (x) JH
Parties, the JH Representative, or (y) the Acorn Shareholders, the Acorn
Representative) in writing that the dollar amount or number of Registrable
Securities that the Demanding Holders and the Requesting Holders (if any) desire
to sell, taken together with all other Common Stock or other equity securities
that the Company desires to sell and the Common Stock, if any, as to which a
Registration has been requested pursuant to separate written contractual
piggy-back registration rights held by any other stockholders who desire to
sell, exceeds the maximum dollar amount or maximum number of equity securities
that can be sold in the Underwritten Offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
such securities, as applicable, the “Maximum Number of Securities”), then the
Company shall include in such Underwritten Offering, as follows: (i) first, the
Registrable Securities of the Demanding Holders and the Requesting Holders (if
any) (pro rata based on the number of Registrable Securities that each Demanding
Holder and Requesting Holder (if any) has requested be included in such
Underwritten Registration and the aggregate number of Registrable Securities
that the Demanding Holders and Requesting Holders have requested be included in
such Underwritten Registration (such proportion is referred to herein as “Pro
Rata”)) that can be sold without exceeding the Maximum Number of Securities;
(ii) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i), the Registrable Securities of Holders
exercising their rights to register their Registrable Securities pursuant to
subsection 2.2.1 hereof, without exceeding the Maximum Number of Securities; and
(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i) and (ii), the Common Stock or other
equity securities that the Company desires to sell, which can be sold without
exceeding the Maximum Number of Securities; and (iv) fourth, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (i), (ii) and (iii), the Common Stock or other equity securities of
other persons or entities that the Company is obligated to register in a
Registration pursuant to separate written contractual arrangements with such
persons and that can be sold without exceeding the Maximum Number of Securities.

 

                                2.1.5 Demand Registration Withdrawal. A
majority-in-interest of the Demanding Holders initiating a Demand Registration
or a majority-in-interest of the Requesting Holders (if any), pursuant to a
Registration under subsection 2.1.1 shall have the right to withdraw from a
Registration pursuant to such Demand Registration for any or no reason
whatsoever upon written notification to the Company and the Underwriter or
Underwriters (if any) of their intention to withdraw from such Registration
prior to the effectiveness of the Registration Statement filed with the
Commission with respect to the Registration of their Registrable Securities
pursuant to such Demand Registration. Notwithstanding anything to the contrary
in this Agreement, the Company shall be responsible for the Registration
Expenses incurred in connection a Registration pursuant to a Demand Registration
prior to its withdrawal under this subsection 2.1.5.

 

9

 

 

                2.2 Piggyback Registration.

 

                                2.2.1 Piggyback Rights. If, at any time on or
after the date hereof, the Company proposes to file a Registration Statement
under the Securities Act with respect to an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into equity securities, for its own account or for the account of stockholders
of the Company (or by the Company and by the stockholders of the Company
including, without limitation, pursuant to Section 2.1 hereof), other than a
Registration Statement (i) filed in connection with any employee stock option or
other benefit plan, (ii) for an exchange offer or offering of securities solely
to the Company’s existing stockholders, (iii) for an offering of debt that is
convertible into equity securities of the Company or (iv) for a dividend
reinvestment plan, then the Company shall give written notice of such proposed
filing to all of the Holders of Registrable Securities (or, in the case of any
of the (x) JH Parties, to the JH Representative, or (y) the Acorn Shareholders,
to the Acorn Representative) as soon as practicable but not less than ten
(10) days before the anticipated filing date of such Registration Statement,
which notice shall (A) describe the amount and type of securities to be included
in such offering, the intended method(s) of distribution, and the name of the
proposed managing Underwriter or Underwriters, if any, in such offering, and
(B) offer to all of the Holders of Registrable Securities the opportunity to
register the sale of such number of Registrable Securities as such Holders may
request in writing within five (5) days after receipt of such written notice
(such Registration a “Piggyback Registration”). The Company shall, in good
faith, cause such Registrable Securities to be included in such Piggyback
Registration and shall use its reasonable best efforts to cause the managing
Underwriter or Underwriters of a proposed Underwritten Offering to permit the
Registrable Securities requested by the Holders pursuant to this subsection
2.2.1 to be included in a Piggyback Registration on the same terms and
conditions as any similar securities of the Company included in such
Registration and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All such Holders proposing to distribute their Registrable Securities through an
Underwritten Offering under this subsection 2.2.1 shall enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering by the Company.

 

                                2.2.2 Reduction of Piggyback Registration. If
the managing Underwriter or Underwriters in an Underwritten Registration that is
to be a Piggyback Registration, in good faith, advises the Company and the
Holders of Registrable Securities participating in the Piggyback Registration in
writing that the dollar amount or number of the Common Stock that the Company
desires to sell, taken together with (i) the Common Stock, if any, as to which
Registration has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the Holders of Registrable
Securities hereunder (ii) the Registrable Securities as to which registration
has been requested pursuant Section 2.2 hereof, and (iii) the Common Stock, if
any, as to which Registration has been requested pursuant to separate written
contractual piggy-back registration rights of other stockholders of the Company,
exceeds the Maximum Number of Securities, then:

 

                                                (a) If the Registration is
undertaken for the Company’s account, the Company shall include in any such
Registration (A) first, the Common Stock or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities; (B) second, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clause (A), the Registrable Securities
of Holders exercising their rights to register their Registrable Securities
pursuant to subsection 2.2.1 hereof, Pro Rata, which can be sold without
exceeding the Maximum Number of Securities; and (C) third, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (A) and (B), the Common Stock, if any, as to which Registration has been
requested pursuant to written contractual piggy-back registration rights of
other stockholders of the Company, which can be sold without exceeding the
Maximum Number of Securities;

 

10

 

 

                                               (b) If the Registration is
pursuant to a request by persons or entities other than the Holders of
Registrable Securities, then the Company shall include in any such Registration
(A) first, the Common Stock or other equity securities, if any, of such
requesting persons or entities, other than the Holders of Registrable
Securities, which can be sold without exceeding the Maximum Number of
Securities; (B) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (A), the Registrable Securities of
Holders exercising their rights to register their Registrable Securities
pursuant to subsection 2.2.1, pro rata based on the number of Registrable
Securities that each Holder has requested be included in such Underwritten
Registration and the aggregate number of Registrable Securities that the Holders
have requested to be included in such Underwritten Registration, which can be
sold without exceeding the Maximum Number of Securities; (C) third, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A) and (B), the Common Stock or other equity securities that
the Company desires to sell, which can be sold without exceeding the Maximum
Number of Securities; and (D) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A), (B) and (C),
the Common Stock or other equity securities for the account of other persons or
entities that the Company is obligated to register pursuant to separate written
contractual arrangements with such persons or entities, which can be sold
without exceeding the Maximum Number of Securities.

 

2.2.3 Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggyback Registration. The
Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this subsection 2.2.3.

 

2.2.4 Unlimited Piggyback Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.2 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.1
hereof.

 

11

 

 

                2.3 Registrations on Form S-3. The Holders of Registrable
Securities may at any time, and from time to time, request in writing that the
Company, pursuant to Rule 415 under the Securities Act (or any successor rule
promulgated thereafter by the Commission), register the resale of any or all of
their Registrable Securities on Form S-3 or any similar short-form registration
statement that may be available at such time (“Form S-3”); provided, however,
that the Company shall not be obligated to effect such request through an
Underwritten Offering. Within five (5) days of the Company’s receipt of a
written request from a Holder or Holders of Registrable Securities for a
Registration on Form S-3, the Company shall promptly give written notice of the
proposed Registration on Form S-3 to all other Holders of Registrable Securities
(or, in the case of any of the (x) JH Parties, to the JH Representative, or (y)
the Acorn Shareholders, to the Acorn Representative), and each Holder of
Registrable Securities who thereafter wishes to include all or a portion of such
Holder’s Registrable Securities in such Registration on Form S-3 shall so notify
the Company, in writing, within ten (10) days after the receipt by the Holder of
the notice from the Company. As soon as practicable thereafter, but not more
than twelve (12) days after the Company’s initial receipt of such written
request for a Registration on Form S-3, the Company shall register all or such
portion of such Holder’s Registrable Securities as are specified in such written
request, together with all or such portion of Registrable Securities of any
other Holder or Holders joining in such request as are specified in the written
notification given by such Holder or Holders; provided, however, that the
Company shall not be obligated to effect any such Registration pursuant to this
Section 2.3 if (i) a Form S-3 is not available for such offering; or (ii) the
Holders of Registrable Securities, together with the Holders of any other equity
securities of the Company entitled to inclusion in such Registration, propose to
sell the Registrable Securities and such other equity securities (if any) at any
aggregate price to the public of less than $5,000,000. Notwithstanding anything
herein to the contrary, no Holder (other than the Sponsor) shall have the right
to be a Demanding Holder hereunder until, with respect to any Demand
Registration on Form S-3, if available, the nine month anniversary of the
closing of the Merger Transaction.

 

                2.4 Restrictions on Registration Rights. If (A) during the
period starting with the date sixty (60) days prior to the Company’s good faith
estimate of the date of the filing of, and ending on a date one hundred and
twenty (120) days after the effective date of, a Company initiated Registration
and provided that the Company has delivered written notice to the Holders (or,
in the case of any of the (x) JH Parties, to the JH Representative, or (y) the
Acorn Shareholders, to the Acorn Representative) prior to receipt of a Demand
Registration pursuant to subsection 2.1.1 and it continues to actively employ,
in good faith, all reasonable efforts to cause the applicable Registration
Statement to become effective; (B) the Holders have requested an Underwritten
Registration and the Company and the Holders are unable to obtain the commitment
of underwriters to firmly underwrite the offer; or (C) in the good faith
judgment of the Board such Registration would be seriously detrimental to the
Company and the Board concludes as a result that it is essential to defer the
filing of such Registration Statement at such time, then in each case the
Company shall furnish to such Holders (or, in the case of any of the (x) JH
Parties, to the JH Representative, or (y) the Acorn Shareholders, to the Acorn
Representative) a certificate signed by the Chairman of the Board stating that
in the good faith judgment of the Board it would be seriously detrimental to the
Company for such Registration Statement to be filed in the near future and that
it is therefore essential to defer the filing of such Registration Statement. In
such event, the Company shall have the right to defer such filing for a period
of not more than thirty (30) days; provided, however, that the Company shall not
defer its obligation in this manner more than once in any 12 month period.
Notwithstanding anything to the contrary contained in this Agreement, no
Registration shall be effected or permitted and no Registration Statement shall
become effective, with respect to any Registrable Securities held by any Holder,
until after the expiration of the Founder Lock-Up Period solely with respect to
the Founder Shares held by the Founders or the Sponsor Lock-Up Period solely
with respect to the Registrable Securities held by the Holders other than the
Founders, as the case may be.

 

12

 

 

ARTICLE III

COMPANY PROCEDURES

 

                3.1 General Procedures. If at any time on or after the date
hereof the Company is required to effect the Registration of Registrable
Securities, the Company shall use its best efforts to effect such Registration
to permit the sale of such Registrable Securities in accordance with the
intended plan of distribution thereof, and pursuant thereto the Company shall,
as expeditiously as possible:

 

                                3.1.1 prepare and file with the Commission as
soon as practicable a Registration Statement with respect to such Registrable
Securities and use its reasonable best efforts to cause such Registration
Statement to become effective and remain effective until all Registrable
Securities covered by such Registration Statement have been sold;

 

                                3.1.2 prepare and file with the Commission such
amendments and post-effective amendments to the Registration Statement, and such
supplements to the Prospectus, as may be requested by the Holders or any
Underwriter of Registrable Securities or as may be required by the rules,
regulations or instructions applicable to the registration form used by the
Company or by the Securities Act or rules and regulations thereunder to keep the
Registration Statement effective until all Registrable Securities covered by
such Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus;

 

                                3.1.3 prior to filing a Registration Statement
or prospectus, or any amendment or supplement thereto, furnish without charge to
the Underwriters, if any, and the Holders of Registrable Securities included in
such Registration, and such Holders’ legal counsel, copies of such Registration
Statement as proposed to be filed, each amendment and supplement to such
Registration Statement (in each case including all exhibits thereto and
documents incorporated by reference therein), the Prospectus included in such
Registration Statement (including each preliminary Prospectus), and such other
documents as the Underwriters and the Holders of Registrable Securities included
in such Registration or the legal counsel for any such Holders may request in
order to facilitate the disposition of the Registrable Securities owned by such
Holders;

 

                                3.1.4 prior to any public offering of
Registrable Securities, use its best efforts to (i) register or qualify the
Registrable Securities covered by the Registration Statement under such
securities or “blue sky” laws of such jurisdictions in the United States as the
Holders of Registrable Securities included in such Registration Statement (in
light of their intended plan of distribution) may request and (ii) take such
action necessary to cause such Registrable Securities covered by the
Registration Statement to be registered with or approved by such other
governmental authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the Holders of Registrable Securities included
in such Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify or take any action to which it would
be subject to general service of process or taxation in any such jurisdiction
where it is not then otherwise so subject;

 

13

 

 

                                3.1.5 cause all such Registrable Securities to
be listed on each securities exchange or automated quotation system on which
similar securities issued by the Company are then listed;

 

                                3.1.6 provide a transfer agent or warrant agent,
as applicable, and registrar for all such Registrable Securities no later than
the effective date of such Registration Statement;

 

                                3.1.7 advise each seller of such Registrable
Securities, promptly after it shall receive notice or obtain knowledge thereof,
of the issuance of any stop order by the Commission suspending the effectiveness
of such Registration Statement or the initiation or threatening of any
proceeding for such purpose and promptly use its reasonable best efforts to
prevent the issuance of any stop order or to obtain its withdrawal if such stop
order should be issued;

 

                                3.1.8 at least five (5) days prior to the filing
of any Registration Statement or Prospectus or any amendment or supplement to
such Registration Statement or Prospectus or any document that is to be
incorporated by reference into such Registration Statement or Prospectus,
furnish a copy thereof to each seller of such Registrable Securities or its
counsel;

 

                                3.1.9 notify the Holders at any time when a
Prospectus relating to such Registration Statement is required to be delivered
under the Securities Act, of the happening of any event as a result of which the
Prospectus included in such Registration Statement, as then in effect, includes
a Misstatement, and then to correct such Misstatement as set forth in
Section 3.4 hereof;

 

                                3.1.10 permit a representative of the Holders
(as selected by the Sponsor, in its sole discretion), the Underwriters, if any,
and any attorney or accountant retained by such Holders or Underwriter to
participate, at each such person’s own expense, in the preparation of the
Registration Statement, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with the
Registration; provided, however, that such representatives or Underwriters enter
into a confidentiality agreement, in form and substance reasonably satisfactory
to the Company, prior to the release or disclosure of any such information;

 

                                3.1.11 obtain a “cold comfort” letter from the
Company’s independent registered public accountants in the event of an
Underwritten Registration, in customary form and covering such matters of the
type customarily covered by “cold comfort” letters as the managing Underwriter
may reasonably request, and reasonably satisfactory to a majority-in-interest of
the participating Holders;

 

14

 

 

                                3.1.12 on the date the Registrable Securities
are delivered for sale pursuant to such Registration, obtain an opinion, dated
such date, of counsel representing the Company for the purposes of such
Registration, addressed to the Holders, the placement agent or sales agent, if
any, and the Underwriters, if any, covering such legal matters with respect to
the Registration in respect of which such opinion is being given as the Holders,
placement agent, sales agent, or Underwriter may reasonably request and as are
customarily included in such opinions, and reasonably satisfactory to a majority
in interest of the participating Holders;

 

                                3.1.13 in the event of any Underwritten
Offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing Underwriter of such
offering;

 

                                3.1.14 make available to its security holders,
as soon as reasonably practicable, an earnings statement covering the period of
at least twelve (12) months beginning with the first day of the Company’s first
full calendar quarter after the effective date of the Registration Statement
which satisfies the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder;

 

                                3.1.15 if the Registration involves the
Registration of Registrable Securities involving gross proceeds in excess of
$50,000,000, use its reasonable efforts to make available senior executives of
the Company to participate in customary “road show” presentations that may be
reasonably requested by the Underwriter in any Underwritten Offering; and

 

                                3.1.16 otherwise, in good faith, cooperate
reasonably with, and take such customary actions as may reasonably be requested
by the Holders, in connection with such Registration.

 

                3.2 Registration Expenses. The Registration Expenses of all
Registrations shall be borne by the Company. It is acknowledged by the Holders
that the Holders shall bear all incremental selling expenses relating to the
sale of Registrable Securities, such as Underwriters’ commissions and discounts,
brokerage fees, Underwriter marketing costs and, other than as set forth in the
definition of “Registration Expenses,” all reasonable fees and expenses of any
legal counsel representing the Holders (as selected by the Sponsor, in its sole
discretion, or the Holders of at least a majority of the Registrable Securities
at the time in question if the Sponsor is not participating).

 

                3.3 Requirements for Participation in Underwritten Offerings. No
person may participate in any Underwritten Offering for equity securities of the
Company pursuant to a Registration initiated by the Company hereunder unless
such person (i) agrees to sell such person’s securities on the basis provided in
any underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

 

15

 

 

                3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of
written notice from the Company to the Holders (or, in the case of any of the
(x) JH Parties, to the JH Representative, or (y) the Acorn Shareholders, to the
Acorn Representative) that a Registration Statement or Prospectus contains a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until it has received copies of a supplemented or amended
Prospectus correcting the Misstatement (it being understood that the Company
hereby covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to the Holders (or, in the case of any of the (x) JH Parties, to the JH
Representative, or (y) the Acorn Shareholders, to the Acorn Representative),
delay the filing or initial effectiveness of, or suspend use of, such
Registration Statement for the shortest period of time, but in no event more
than thirty (30) days, determined in good faith by the Company to be necessary
for such purpose. In the event the Company exercises its rights under the
preceding sentence, the Holders agree to suspend, immediately upon their receipt
of the notice referred to above, their use of the Prospectus relating to any
Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this Section 3.4.

 

                3.5 Reporting Obligations. As long as any Holder shall own
Registrable Securities, the Company, at all times while it shall be reporting
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings. The Company further covenants that it
shall take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell shares of the
Common Stock held by such Holder without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 promulgated under
the Securities Act, including providing any legal opinions. Upon the request of
any Holder, the Company shall deliver to such Holder a written certification of
a duly authorized officer as to whether it has complied with such requirements.

 

ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION

 

                4.1 Indemnification.

 

                                4.1.1 The Company agrees to indemnify, to the
extent permitted by law, each Holder of Registrable Securities, its officers and
directors and each person who controls such Holder (within the meaning of the
Securities Act) against all losses, claims, damages, liabilities and expenses
(including attorneys’ fees) caused by any untrue or alleged untrue statement of
material fact contained in any Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except insofar as the same are
caused by or contained in any information furnished in writing to the Company by
such Holder expressly for use therein. The Company shall indemnify the
Underwriters, their officers and directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to the indemnification of the Holder.

 

16

 

 

                                4.1.2 In connection with any Registration
Statement in which a Holder of Registrable Securities is participating, such
Holder shall furnish to the Company in writing such information and affidavits
as the Company reasonably requests for use in connection with any such
Registration Statement or Prospectus and, to the extent permitted by law, shall
indemnify the Company, its directors and officers and agents and each person who
controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expenses (including without limitation
reasonable attorneys’ fees) resulting from any untrue statement of material fact
contained in the Registration Statement, Prospectus or preliminary Prospectus or
any amendment thereof or supplement thereto or any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such Holder
expressly for use therein; provided, however, that the obligation to indemnify
shall be several, not joint and several, among such Holders of Registrable
Securities, and the liability of each such Holder of Registrable Securities
shall be in proportion to and limited to the net proceeds received by such
Holder from the sale of Registrable Securities pursuant to such Registration
Statement. The Holders of Registrable Securities shall indemnify the
Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to indemnification of the Company.

 

                                4.1.3 Any person entitled to indemnification
herein shall (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification (provided that the failure
to give prompt notice shall not impair any person’s right to indemnification
hereunder to the extent such failure has not materially prejudiced the
indemnifying party) and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent shall not be unreasonably withheld). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim. No indemnifying party
shall, without the consent of the indemnified party, consent to the entry of any
judgment or enter into any settlement which cannot be settled in all respects by
the payment of money (and such money is so paid by the indemnifying party
pursuant to the terms of such settlement) or which settlement does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

 

17

 

 

                                4.1.4 The indemnification provided for under
this Agreement shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling person of such indemnified party and shall survive the
transfer of securities. The Company and each Holder of Registrable Securities
participating in an offering also agrees to make such provisions as are
reasonably requested by any indemnified party for contribution to such party in
the event the Company’s or such Holder’s indemnification is unavailable for any
reason.

 

                                4.1.5 If the indemnification provided under
Section 4.1 hereof from the indemnifying party is unavailable or insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities and expenses referred to herein, then the indemnifying party, in
lieu of indemnifying the indemnified party, shall contribute to the amount paid
or payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.

 

ARTICLE V

MISCELLANEOUS

 

                5.1 Notices. Any notice or communication under this Agreement
must be in writing and given by (i) deposit in the United States mail, addressed
to the party to be notified, postage prepaid and registered or certified with
return receipt requested, (ii) delivery in person or by courier service
providing evidence of delivery, or (iii) transmission by hand delivery,
telecopy, telegram or facsimile. Each notice or communication that is mailed,
delivered, or transmitted in the manner described above shall be deemed
sufficiently given, served, sent, and received, in the case of mailed notices,
on the third business day following the date on which it is mailed and, in the
case of notices delivered by courier service, hand delivery, telecopy, telegram
or facsimile, at such time as it is delivered to the addressee (with the
delivery receipt or the affidavit of messenger) or at such time as delivery is
refused by the addressee upon presentation. Any notice or communication under
this Agreement must be addressed as follows:

 

18

 

 

if to the Company or   RLJ Acquisition: RLJ Entertainment, Inc.   3 Bethesda
Metro Center, Suite 1000   Bethesda, Maryland 20814   Attention:   Facsimile:  
  with a copy to: Greenberg Traurig, LLP   MetLife Building   200 Park Avenue  
New York, New York 10166   Attention: Alan I. Annex   Facsimile: (212) 801-6400
    if to the Sponsor,   Cohen or Goldfarb: c/o RLJ Entertainment, Inc.   3
Bethesda Metro Center, Suite 1000   Bethesda, Maryland 20814   Attention:  
Facsimile:     if to any of the   JH Parties or the   JH Representative: JH
Partners, LLC   451 Jackson Street   San Francisco, California 94111  
Attention: Patrick M. Collins   Facsimile: (415) 364-0333     with a copy to:
Latham & Watkins LLP   505 Montgomery Street, Suite 2000   San Francisco,
California 94111   Attention: Robert E. Burwell   Facsimile: (415) 395-8095    
if to any of the   Acorn Shareholders or the   Acorn Representative: Peter
Edwards   7400 Meadow Lane   Chevy Chase, MD 20185   Facsimile: (301) 654-4249

 

19

 

 

with a copy to: Venable LLP   750 E. Pratt Street, Suite 900   Baltimore,
Maryland  21202   Attention: Sharon Kroupa   Facsimile: (410) 244-7742

 

If to any other Holder, at such address for notice as set forth on Exhibit B
attached hereto or as otherwise provided by this Section 5.1.

 

Any party may change its address for notice at any time and from time to time by
written notice to the other parties hereto, and such change of address shall
become effective thirty (30) days after delivery of such notice as provided in
this Section 5.1.

 

                5.2 Assignment; No Third Party Beneficiaries.

 

                                5.2.1 This Agreement and the rights, duties and
obligations of the Company hereunder may not be assigned or delegated by the
Company in whole or in part. Prior to the expiration of the Founder Lock-Up
Period or the Sponsor Lock-Up Period, as the case may be, no Holder may assign
or delegate their rights, duties or obligations under this Agreement in whole or
in part.

 

                                5.2.2 Except as set forth in subsection 5.2.1
hereof, this Agreement and the rights, duties and obligations of the Holders of
Registrable Securities hereunder may be assigned or delegated by such Holder of
Registrable Securities in conjunction with and to the extent of any transfer of
Registrable Securities by any such Holder.

 

                                5.2.3 This Agreement and the provisions hereof
shall be binding upon and shall inure to the benefit of each of the parties and
its successors and the permitted assigns of the Holders.

 

                                5.2.4 This Agreement shall not confer any rights
or benefits on any persons that are not parties hereto, other than as expressly
set forth in this Agreement and Section 5.2 hereof.

 

                                5.2.5 No assignment by any party hereto of such
party’s rights, duties and obligations hereunder shall be binding upon or
obligate the Company unless and until the Company shall have received
(i) written notice of such assignment as provided in Section 5.1 hereof and
(ii) the written agreement of the assignee, in a form reasonably satisfactory to
the Company, to be bound by the terms and provisions of this Agreement (which
may be accomplished by an addendum or certificate of joinder to this Agreement).
Any transfer or assignment made other than as provided in this Section 5.2 shall
be null and void.

 

                5.3 Counterparts. This Agreement may be executed in multiple
counterparts (including facsimile or PDF counterparts), each of which shall be
deemed an original, and all of which together shall constitute the same
instrument, but only one of which need be produced.

 

20

 

 

                5.4 Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS
AGREEMENT MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY
AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF
THE STATE OF NEVADA AS APPLIED TO AGREEMENTS AMONG NEVADA RESIDENTS ENTERED INTO
AND TO BE PERFORMED ENTIRELY WITHIN NEVADA, WITHOUT REGARD TO THE CONFLICT OF
LAW PROVISIONS OF SUCH JURISDICTION.

 

                5.5 Amendments and Modifications. Upon the written consent of
the Company and the Holders of at least sixty-six and two-thirds percent (66
2/3%) of the Registrable Securities at the time in question, compliance with any
of the provisions, covenants and conditions set forth in this Agreement may be
waived, or any of such provisions, covenants or conditions may be amended or
modified; provided, however, that notwithstanding the foregoing, any amendment
hereto or waiver hereof that adversely affects one Holder, solely in its
capacity as a holder of the shares of capital stock of the Company, in a manner
that is materially different from the other Holders (in such capacity) shall
require the consent of the Holder so affected. No course of dealing between any
Holder or the Company and any other party hereto or any failure or delay on the
part of a Holder or the Company in exercising any rights or remedies under this
Agreement shall operate as a waiver of any rights or remedies of any Holder or
the Company. No single or partial exercise of any rights or remedies under this
Agreement by a party shall operate as a waiver or preclude the exercise of any
other rights or remedies hereunder or thereunder by such party.

 

                5.6 Other Registration Rights. The Company represents and
warrants that no person, other than a Holder of Registrable Securities, has any
right to require the Company to register any securities of the Company for sale
or to include such securities of the Company in any Registration filed by the
Company for the sale of securities for its own account or for the account of any
other person. Further, the Company represents and warrants that this Agreement
supersedes any other registration rights agreement or agreement with similar
terms and conditions, including, without limitation, the Original Agreement, and
in the event of a conflict between any such agreement or agreements and this
Agreement, the terms of this Agreement shall prevail.

 

                5.7 Termination. This Agreement shall terminate and the
registration rights granted hereunder shall expire on the date that is five
(5) years after the Merger Date; provided, that such termination and expiration
shall not affect registration rights exercised prior to such date.

 

[SIGNATURE PAGES FOLLOW]

 

21

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

  RLJ ENTERTAINMENT, INC.         By: /s/ H. Van Sinclair   Name: H. Van
Sinclair   Title:  President and Chief Executive Officer         RLJ
ACQUISITION, INC.         By: /s/ H. Van Sinclair   Name: H. Van Sinclair  
Title:  President and Chief Executive Officer         RLJ SPAC ACQUISITION, LLC
        By: /s/ H. Van Sinclair   Name: H. Van Sinclair   Title:  President and
Chief Executive Officer         WILLIAM S. COHEN       /s/ William S. Cohen  
William S. Cohen       MORRIS GOLDFARB       /s/ Morris Goldfarb   Morris
Goldfarb

 

[Signatures continue on next page]

 

[Signature Page to Amended and Restated Registration Rights Agreement by and
among RLJ Acquisition, Inc.,

RLJ Entertainment, Inc., RLJ SPAC Acquisition, LLC, William S. Cohen, Morris
Goldfarb, JH Partners, LLC,

JH Partners Evergreen Fund, L.P., JH Investment Partners III, L.P., JH
Investment Partners GP Fund III, LLC,
Peter Edwards and the Shareholders of Acorn]

 

 

 

 

  JH Partners, LLC         By: /s/ R. Todd Forrest   Name: R. Todd Forrest  
Title:  Chief Financial Officer         JH Partners Evergreen Fund, L.P.        
By: JH Evergreen Management, LLC,   its General Partner         By: /s/ R. Todd
Forrest   Name: R. Todd Forrest   Title:  Chief Financial Officer         JH
INVESTMENT PARTNERS III, L.P.         By: JH Evergreen Management, LLC,   its
General Partner         By: /s/ R. Todd Forrest   Name: R. Todd Forrest  
Title:  Chief Financial Officer         JH INVESTMENT PARTNERS GP
FUND III, LLC         By: JH Evergreen Management, LLC,   its General Partner  
      By: /s/ R. Todd Forrest   Name: R. Todd Forrest   Title:  Chief Financial
Officer

 

[Signatures continue on next page]

 

[Signature Page to Amended and Restated Registration Rights Agreement by and
among RLJ Acquisition, Inc.,

RLJ Entertainment, Inc., RLJ SPAC Acquisition, LLC, William S. Cohen, Morris
Goldfarb, JH Partners, LLC,

JH Partners Evergreen Fund, L.P., JH Investment Partners III, L.P., JH
Investment Partners GP Fund III, LLC,
Peter Edwards, Drawbridge Special Opportunities Fund LP and the Shareholders of
Acorn]

 

 

 

 

  peter edwards         /s/ Peter D. Edwards   Peter Edwards         PETER
EDWARDS ESBT TRUST         By: /s/ Peter D. Edwards   Name: Peter D. Edwards  
Title:  Trustee         EDWARDS FAMILY TRUST - SARA
EDWARDS         By: /s/ Peter D. Edwards   Name: Peter D. Edwards  
Title:  Trustee         EDWARDS FAMILY TRUST -
WILLIAM EDWARDS         By: /s/ Peter D. Edwards   Name: Peter D. Edwards  
Title:  Trustee         JRE ACORN IRREVOCABLE TRUST
FBO JUSTINE K. EPSTEIN         Clearbridge, LLC, Trustee   By: /s/ Miles C.
Padgett   Name: Miles C. Padgett   Title:  Trust Manager, JRE Acorn  
           Irrevocable Trust FBO Justine
           K. Epstein

 

[Signatures continue on next page]

 

[Signature Page to Amended and Restated Registration Rights Agreement by and
among RLJ Acquisition, Inc.,

RLJ Entertainment, Inc., RLJ SPAC Acquisition, LLC, William S. Cohen, Morris
Goldfarb, JH Partners, LLC,

JH Partners Evergreen Fund, L.P., JH Investment Partners III, L.P., JH
Investment Partners GP Fund III, LLC, Peter Edwards, Drawbridge Special
Opportunities Fund LP and the Shareholders of Acorn]

 

 

 

 

  JRE ACORN IRREVOCABLE TRUST
FBO JULES R. FEENEY         Clearbridge, LLC, Trustee   By: /s/ Miles C. Padgett
  Name: Miles C. Padgett   Title:  Trust Manager, JRE Acorn  
           Irrevocable Trust FBO Jules
           R. Feeney         JAMES EPSTEIN         /s/ James Epstein   James
Epstein         JOHN LORENZ         /s/ John Lorenz   John Lorenz         LORENZ
FAMILY TRUST FOR
JOSEPH LORENZ         By: /s/ Christine Simpson   Name: Christine Simpson  
Title:  Trustee         By: /s/ Scott Ward   Name: Scott Ward   Title:  Trustee

 

[Signatures continue on next page]

 

[Signature Page to Amended and Restated Registration Rights Agreement by and
among RLJ Acquisition, Inc.,

RLJ Entertainment, Inc., RLJ SPAC Acquisition, LLC, William S. Cohen, Morris
Goldfarb, JH Partners, LLC,

JH Partners Evergreen Fund, L.P., JH Investment Partners III, L.P., JH
Investment Partners GP Fund III, LLC,
Peter Edwards, Drawbridge Special Opportunities Fund LP and the Shareholders of
Acorn]

 

 

 

 

  LORENZ FAMILY TRUST FOR
PETER LORENZ         By: /s/ Christine Simpson   Name: Christine Simpson  
Title:  Trustee         By: /s/ Scott Ward   Name: Scott Ward   Title:  Trustee
        GEORGE DELTA         /s/ George Delta   George Delta         DELTA
FAMILY TRUST FOR KAYLA
DELTA         By: /s/ George Delta   Name: George Delta   Title:  Trustee      
  DELTA FAMILY TRUST FOR MARA
DELTA         By: /s/ George Delta   Name: George Delta   Title:  Trustee

 

[Signatures continue on next page]

 

[Signature Page to Amended and Restated Registration Rights Agreement by and
among RLJ Acquisition, Inc.,

RLJ Entertainment, Inc., RLJ SPAC Acquisition, LLC, William S. Cohen, Morris
Goldfarb, JH Partners, LLC,

JH Partners Evergreen Fund, L.P., JH Investment Partners III, L.P., JH
Investment Partners GP Fund III, LLC,
Peter Edwards, Drawbridge Special Opportunities Fund LP and the Shareholders of
Acorn]

 

 

 

 

  MARSHA LUTZ         /s/ Marsha Luts   Marsha Lutz         ROZANNE HAKALA      
  /s/ Rozanne Hakala   Rozanne Hakala         GEORGE W. OWENS TRUST FOR
GRANDCHILDREN DATED 11/19/91         By: /s/ Gregory D. Owens   Name: Gregory D.
Owens   Title:  Trustee         CAROL E. OWENS TRUST         By: /s/ Carol E.
Owens   Name: Carol E. Owens   Title:  Trustee         MIGUEL PENELLA        
/s/ Miguel Penella   Miguel Penella         MARK STEVENS         /s/ Mark
Stevens   Mark Stevens

 

[Signatures continue on next page]

 

[Signature Page to Amended and Restated Registration Rights Agreement by and
among RLJ Acquisition, Inc.,

RLJ Entertainment, Inc., RLJ SPAC Acquisition, LLC, William S. Cohen, Morris
Goldfarb, JH Partners, LLC,

JH Partners Evergreen Fund, L.P., JH Investment Partners III, L.P., JH
Investment Partners GP Fund III, LLC,
Peter Edwards, Drawbridge Special Opportunities Fund LP and the Shareholders of
Acorn]

 

 

 

 

  DRAWBRIDGE SPECIAL
OPPORTUNITIES FUND LP         By: Drawbridge Special Opportunities GP LLC,   its
general partner         By: /s/ Constantine M. Dakolias   Name: Constantine M.
Dakolias   Title: President

 

[Signature Page to Amended and Restated Registration Rights Agreement by and
among RLJ Acquisition, Inc.,

RLJ Entertainment, Inc., RLJ SPAC Acquisition, LLC, William S. Cohen, Morris
Goldfarb, JH Partners, LLC,

JH Partners Evergreen Fund, L.P., JH Investment Partners III, L.P., JH
Investment Partners GP Fund III, LLC,
Peter Edwards, Drawbridge Special Opportunities Fund LP and the Shareholders of
Acorn]

 

 

 

 

EXHIBIT A

 

LIST OF ACORN SHAREHOLDERS

 

Peter Edwards ESBT Trust

Edwards Family Trust — Sara Edwards

Edwards Family Trust — William Edwards

JRE Acorn Irrevocable Trust fbo Justine K. Epstein

JRE Acorn Irrevocable Trust fbo Jules R. Feeney

James Epstein

John Lorenz

Lorenz Family Trust for Joseph Lorenz

Lorenz Family Trust for Peter Lorenz

George Delta

Delta Family Trust for Kayla Delta

Delta Family Trust for Mara Delta

Marsha Lutz

Rozanne Hakala

George W. Owens Trust for Grandchildren Dated 11/19/91

Carol E. Owens Trust

Mark Stevens

 

 

 

 

Exhibit B

 

Names and Addresses of Other Holders

 



 

 

 